DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination received on 08/29/2022.
Claims 3, 8-16, and 18 are cancelled. 1 and 17 are amended. Claims 1, 2, 4-7, 17, and 19-23 are considered in this Office Action. Claims 1, 2, 4-7, 17, and 19-23 are currently pending.

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserted that as currently amended claims 1 and 17 do not recite any of the judicial exceptions enumerated in the 2019 PEG, and, in particular, is not directed toward the mental processes judicial exception relied on for the rejections in the pending OA. 
The examiner respectfully disagrees. It is noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea, and  mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into “Mathematical concepts”. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A computer-implemented method for automatically generating strands of key performance indicators and improvement profiles associated with agents in a contact center using a skills management platform, wherein the agents include an agent and other agents, and wherein the key performance indicators are defined as metrics used by the contact center for comparing agent performance, the method comprising the steps of: receiving past data for the metrics for each of the agents; determining a variance of each metric using a variance formula and the past data for the metric; normalizing the determined variances against other metrics associated with the agent to determine an importance of each metric; based on the normalization, generating the strand and communicating to a user the strand through a user interface associated with the skills management platform, the strand comprising the key performance indicators and a weighting for each based on the importance determined for the corresponding metric; calculating, for each metric, a mean, wherein the mean is calculated using the past data for all of the agents for the given metric; determining, for each metric, a distance from the mean for the agent, wherein one or more metrics having distances not meeting a threshold are selected for improvement for the agent; comparing the resulting distances for the agent with both corresponding distances determined for the other agents in the contact center and a threshold corresponding to each of the metrics; based on the comparisons of the distances for the agent with both the corresponding distances determined for the other agents and the threshold corresponding to each of the metrics, identifying one or more improvement metrics of the metrics for the agent; RESPONSE TO FINAL OFFICE ACTION Application No. 16/596,8402 of 11 Attomey Docket No. P19033-US-00generating the improvement profile for the agent, the improvement profile describing a skillset for the agent; receiving, by the contact center, a service request comprising mapping data, the mapping data defining work tasks for calculating a degree of correlation with a skillset of a given agent; calculating the degree of correlation between the skillset of the agent and a skillset of at least one of the other agents and the work tasks of the service request and, based on the degree of correlation calculated for the agent being higher than the degree of correlation for the at least one of the other agents, selecting the agent for handling the service request; and routing the service request to the agent for handling; wherein: the improvement profile comprises: a ranking of the agent against the other agents in relation to agent performance in each of the metrics; and suggested improvement metrics based on the identified one or more improvement metrics; the normalizing is completed using the following mathematical formula:  
    PNG
    media_image1.png
    59
    170
    media_image1.png
    Greyscale
 in which: N is equal to a number of the metrics; α is equal to the weighting of the metric; σ2 is equal to the variance of the metric; i represents a first metric of the metrics; and j represents a second metric of the metrics.   Claim 17 is subject to the same rationale.  
Applicant asserts if this claim were judged to include aspects of a judicial exception, Claims 1 and 17 should nevertheless be considered to recite eligible subject matter because each integrates Apphcation No. 16/596,840 9 of 11 Attomey Docket No. P19033-US-00those aspects into a practical application, particularly in light of the present amendments such as generating the improvement profile for the agent, the improvement profile describing a skillset for the agent and communicating to the user the improvement profile through a user interface associated with the skills management platform;  receiving, by the contact center, a service request comprising mapping data, the mapping data defining work tasks for calculating a degree of correlation with a skillset of a given agent; calculating the degree of correlation between the skillset of the agent and a skillset of at least one of the other agents and the work tasks of the service request and, based on the degree of correlation calculated for the agent being higher than the degree of correlation for the at least one of the other agents, selecting the agent for  handling the service request; and routing the service request to the agent for handling.
The examiner respectfully disagrees. It is first noted by the examiner that the calculating the degree of correlation between the skillset of the agent and a skillset of at least one of the other agents and the work tasks of the service request and, based on the degree of correlation calculated for the agent being higher than the degree of correlation for the at least one of the other agents, selecting the agent for handling the service request is considered part of the abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea, and  mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into “Mathematical concepts”.
Next, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 6b describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. While  the receiving, by the contact center, a service request comprising mapping data, the mapping data defining work tasks for calculating a degree of correlation with a skillset of a given agent; calculating the degree of correlation between the skillset of the agent and a skillset of at least one of the other agents and the work tasks of the service request and, based on the degree of correlation calculated for the agent being higher than the degree of correlation for the at least one of the other agents, selecting the agent for  handling the service request and routing the service request to the agent for handling steps amount to extra-solution activity. 
Applicant next seeks to analogize to the eligibility rationale set forth in the Federal Circuit’s BASCOM decision, arguing that the claimed invention “provides specific output that is tied to a tangible problem, the claimed subject matter becomes limited to a specific use having practical effects, which impose the type of meaningful limitations that argue against the claim being wholly or even substantially directed toward a judicial exception”.  The Examiner respectfully disagrees.
The Examiner emphasizes that Applicant’s claims are distinguishable from those deemed eligible in the Bascom decision.  In Bascom, the Federal Circuit found that the claims included a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  However, Applicant's claims do not include similar features or provide a non-conventional arrangement of the additional elements, instead merely incorporating elements of a general purpose computer.  In addition, the Examiner emphasizes that the claimed filtering technique in Bascom, similar to the solution discussed in DDR, appears to be rooted in Internet technology (tied to an ISP server), which is distinguishable from Applicant's invention that is not rooted in internet technology as was the ISP-based content filtering scheme of Bascom.  Instead, Applicant’s claims merely involve the use of a general purpose computer to collect, analyze, and display information.  Accordingly, the reasons for eligibility in the Bascom decision are not applicable to Applicant’s claims
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 2, 4-7, 17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 2, 4-7) and the system (claims 17 and 19-23) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea, and  mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into “Mathematical concepts”. (See MPEP 2106.04(a)(2) (III)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A computer-implemented method for automatically generating strands of key performance indicators and improvement profiles associated with agents in a contact center using a skills management platform, wherein the agents include an agent and other agents, and wherein the key performance indicators are defined as metrics used by the contact center for comparing agent performance, the method comprising the steps of: receiving past data for the metrics for each of the agents; determining a variance of each metric using a variance formula and the past data for the metric; normalizing the determined variances against other metrics associated with the agent to determine an importance of each metric; based on the normalization, generating the strand and communicating to a user the strand through a user interface associated with the skills management platform, the strand comprising the key performance indicators and a weighting for each based on the importance determined for the corresponding metric; calculating, for each metric, a mean, wherein the mean is calculated using the past data for all of the agents for the given metric; determining, for each metric, a distance from the mean for the agent, wherein one or more metrics having distances not meeting a threshold are selected for improvement for the agent; comparing the resulting distances for the agent with both corresponding distances determined for the other agents in the contact center and a threshold corresponding to each of the metrics; based on the comparisons of the distances for the agent with both the corresponding distances determined for the other agents and the threshold corresponding to each of the metrics, identifying one or more improvement metrics of the metrics for the agent; RESPONSE TO FINAL OFFICE ACTION Application No. 16/596,8402 of 11 Attomey Docket No. P19033-US-00generating the improvement profile for the agent, the improvement profile describing a skillset for the agent; receiving, by the contact center, a service request comprising mapping data, the mapping data defining work tasks for calculating a degree of correlation with a skillset of a given agent; calculating the degree of correlation between the skillset of the agent and a skillset of at least one of the other agents and the work tasks of the service request and, based on the degree of correlation calculated for the agent being higher than the degree of correlation for the at least one of the other agents, selecting the agent for handling the service request; and routing the service request to the agent for handling; wherein: the improvement profile comprises: a ranking of the agent against the other agents in relation to agent performance in each of the metrics; and suggested improvement metrics based on the identified one or more improvement metrics; the normalizing is completed using the following mathematical formula:  
    PNG
    media_image1.png
    59
    170
    media_image1.png
    Greyscale
 in which: N is equal to a number of the metrics; α is equal to the weighting of the metric; σ2 is equal to the variance of the metric; i represents a first metric of the metrics; and j represents a second metric of the metrics.   Claim 17 is subject to the same rationale.    
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, computer implemented method, a processor; and a memory in communication with the processor, the memory storing instructions, communicating improvement profile to a user, generating the improvement profile for the agent, receiving, by the contact center, a service request, routing the service request to the agent for handling, and user interface.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 6b describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, computer implemented method, a processor; and a memory in communication with the processor, the memory storing instructions, communicating improvement profile to a user, generating the improvement profile for the agent, receiving, by the contact center, a service request, routing the service request to the agent for handling, and user interface. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 6b) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and mathematical concept, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notes
Claims 1, 2, 4-7, and 17, and 19-23 are objected, but would be allowable, if they were amended in such a way to overcome the 35 USC 101 rejection set forth in the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120130771 A1
Chat Categorization and Agent Performance Modeling
Kannan; Pallipuram V. et al.
US 20020173999 A1
Performance management system
Griffor, Edward R. et al.
EP 2752797 A1
System to support contextualized definitions of competitions in call centers
HANRAHAN BENJAMIN V et al.
US 20180315001 A1
AGENT PERFORMANCE FEEDBACK
Garner; Brandon
US 20140185790 A1
AVERAGE HANDLING TIME REPORTING SYSTEM
Leta; John T. et al.
US 7949552 B2
Systems and methods for context drilling in workforce optimization
Korenblit; Shmuel et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683